Citation Nr: 0924839	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-37 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 10, 2000, 
for the grant of service connection for major depression.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  VA denied the Veteran's initial claim for service 
connection for an acquired nervous disorder in an April 1983 
rating decision.  The Veteran did not appeal this decision 
and it became final.  

2.  VA denied the Veteran's request to reopen her previously 
denied claim for service connection for a nervous condition 
in a January 1991 rating decision.  The Veteran did not 
appeal this decision and it became final.

3.  VA received the Veteran's request to reopen her claim for 
service connection for major depression on May 10, 2000, and 
service connection was granted in a January 2004 rating 
decision.  

4.  There was no communication from the Veteran or her 
representative that constitutes a formal claim or may be 
construed as an informal claim to reopen her claim for 
service connection prior to May 10, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to May 10, 2000, for 
the grant of service connection for major depression have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  However, once an 
underlying claim for service connection has been granted, 
further notice as to downstream issues, such as the effective 
date, is not required because the claim has already been 
substantiated and the purpose that the notice was intended to 
serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a 
claim has been substantiated after enactment of the VCAA, the 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to downstream elements).  
Concerning the duty to assist, the VCAA provisions do not 
apply if resolution of a claim is based on statutory 
interpretation, rather than consideration of factual 
evidence.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In the 
instant case, the Veteran was granted service connection for 
major depression in the January 2004 rating decision.  
Additionally, resolution of her claim for an earlier 
effective date is dependent upon interpretation of the 
applicable regulations.  Therefore, the Board concludes that 
no further action is required under the VCAA.   

II. Analysis

The Veteran argues that she is entitled to an effective date 
earlier than May 10, 2000, for the grant of service 
connection for major depression because such disability is 
based on the same symptoms and diagnosis as her nonservice-
connected (NSC) pension, which was granted effective October 
19, 1990.  

In general, the effective date of an evaluation and award 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date the claim 
is received or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a 
veteran files an application for service connection with VA 
and the claim is disallowed, he or she has the right to 
appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 
7104, 7105.  If an appeal is not initiated within one year, 
or if a timely appeal is initiated and the appeal is denied, 
the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 
20.1100, 20.1103.  With exceptions not here applicable, the 
effective date for any award based on a subsequently filed 
claim for benefits may be no earlier than the date of the new 
claim.  See 38 C.F.R. § 3.400(q), (r).  Specifically, the 
effective date for a claim based on new and material 
evidence, other than service department records, that is 
received after a final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(2).  Similarly, the effective 
date for a reopened claim is the date of receipt of the claim 
or the date entitlement arose, whichever is later, except 
under certain circumstances not present in the instant case.  
38 C.F.R. § 3.400(r).   
 
In the instant case, the Veteran's initial claim for service 
connection for an acquired nervous disorder was denied in an 
April 1983 rating decision.  The Veteran did not submit a 
timely appeal and, therefore, that decision became final.  38 
U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1982) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008)].  The Veteran subsequently 
submitted an application to reopen her claim, which was 
denied in a January 1991 rating decision.  The Veteran did 
not appeal this decision, and it also became final.  38 
U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1989) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008)].  In the January 1991 
rating decision, although service connection for a nervous 
condition was denied, it was determined that more information 
was necessary concerning the Veteran's pending claim for NSC 
pension.  Following the receipt of such information, in a 
March 1991 rating decision, VA granted the Veteran NSC 
pension based on depression with borderline personality 
disorder, effective October 19, 1990.

Following the January 1991 denial of her service connection 
claim, no further communication was received from the Veteran 
concerning her claim for service connection for a nervous 
condition and major depression until May 10, 2000.  The Board 
acknowledges that the Veteran continued to receive treatment 
for depression and was examined by VA medical examiners for 
the purposes of continuing her NSC pension based on major 
depression.  While 38 C.F.R. § 3.157(b) provides that VA 
treatment records may constitute an informal claim in certain 
cases, application of this regulation is not warranted here, 
as it applies only where service connection has already been 
established for the condition at issue.  See MacPhee v. 
Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006); Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (mere receipt of 
medical records could not be construed as an informal claim 
for a disability because the claimant had not been granted 
service connection for the claimed condition).

On May 10, 2000, VA received a letter from the Veteran 
requesting service connection for major depression and 
posttraumatic stress disorder, which was interpreted as an 
informal claim to reopen her previously denied claim.  See 38 
C.F.R. § 3.155.  Such claim was denied in a March 2001rating 
decision.  The Veteran appealed, and the RO eventually 
granted service connection for major depression effective May 
10, 2000, in a January 2004 rating decision.  The Veteran 
disputed the assigned effective date via a June 2004 letter 
from her representative.  

As noted above, the Veteran and her representative argue that 
the assigned effective date for the grant of service 
connection for major depression should be the same as the 
effective date for her NSC pension, October 19, 1990, because 
they are both based on a diagnosis of major depression.  See 
June 2004 Notice of Disagreement; October 2005 Clarification 
of Notice of Disagreement; December 2006 Substantive Appeal 
(VA Form 9).  However, such argument is insufficient to 
establish that the Veteran is entitled to an earlier 
effective date under governing laws and regulations.  

The effective date of an award of service connection is 
assigned not based on the date the Veteran claims that the 
disability appeared or the date of the earliest medical 
evidence demonstrating the existence of such disability and a 
causal connection to service; rather, the effective date is 
assigned based on the date that the application upon which 
service connection was eventually awarded was received by VA.  
See Lalonde, 12 Vet. App. at 382-383.  In the instant case, 
after the January 1991 final denial of the Veteran's service 
connection claim, a request to reopen her claim for major 
depression was received on May 10, 2000.  There was no other 
communication from the Veteran or her representative that 
constitutes a formal claim or may be construed as an informal 
claim to reopen her claim for service connection prior to May 
10, 2000.

Therefore, based on the above-stated facts and regulations, 
the Board finds that the correct date for the grant of 
service connection for major depression is May 10, 2000, the 
date on which the Veteran's application to reopen her claim 
of entitlement to service connection for such disability was 
received following the RO's final January 1991 denial.  See 
38 C.F.R. § 3.400(q)(2); (r).  As such, the Veteran is not 
entitled to an earlier effective date and her claim must be 
denied.   


ORDER

Entitlement to an effective date earlier than May 10, 2000, 
for the grant of service connection for major depression is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


